DETAILED ACTION
This is in response to the claim filed on 04/22/2021. Claims 15, 17-22 are allowed.  Claims 15, 21 and 22 are independent claim. Claim 1-14 and 16 are cancelled. Claim 21-22 are added new.


TERMINAL DISCLAIMER 
The terminal disclaimer filed on 05/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/351,606 (US Patent No 10,693,652 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Scott Zimmerman on April 21st, 2021 followed by an e-mail.
The application has been amended as follows: 
1-14.	(Canceled)

15.	 (Currently Amended) A memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising:

receiving a bit string representing a usage reported by a mobile device executing a federated learning model;

identifying a master blockchain dedicated to the federated learning model; identifying a sub-blockchain integrated within the master blockchain, the sub-blockchain dedicated to only the mobile device;

identifying an intersecting data block within the sub-blockchain that is dedicated to documenting usages of the mobile device executing the federated learning model;

generating a shorter bit string representing the usage reported by the mobile device by hashing the bit string;

splitting the shorter bit string representing the usage reported by the mobile device into multiple shares via a secret sharing algorithm: and

recording the shorter bit string representing the usage reported by the mobile device to the intersecting data block within the sub-blockchain that is dedicated to documenting the usages of the mobile device executing the federated learning model.

16.    (Canceled)

17.    (Original) The memory device of claim 15, wherein the operations further comprise distributing the multiple shares via a number Nb of different blockchains according to a ratio Nr/Nb, wherein Nr is a number of recipients of the different blockchains.

18.    (Original) The memory device of claim 15, wherein the operations further comprise distributing the multiple shares via the master blockchain dedicated to the federated learning model.

19.    (Original) The memory device of claim 15, wherein the operations further comprise distributing the multiple shares via the sub-blockchain dedicated to only the mobile device.



21.    (New) A method executed by a server that records usages reported via a network by a mobile device, the method comprising:

receiving a bit string representing a usage of the usages reported via the network by the mobile device executing a federated learning model;

identifying a master blockchain dedicated to the federated learning model; identifying a sub-blockchain integrated within the master blockchain, the sub-blockchain dedicated to only the mobile device;

identifying an intersecting data block within the sub-blockchain that is dedicated to documenting the usages of the mobile device executing the federated learning model;

generating a shorter bit string representing the usage reported by the mobile device by hashing the bit string;

splitting the shorter bit string representing the usage reported by the mobile device into multiple shares via a secret sharing algorithm; and

recording the shorter bit string representing the usage reported by the mobile device to the intersecting data block within the sub-blockchain that is dedicated to documenting the usages of the mobile device executing the federated learning model.

22.    (New) A server that records usages reported via a network by a mobile device, the server comprising:

a hardware processor; and

a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising:

receiving a bit string representing a usage of the usages reported via the network by the mobile device executing a federated learning model;



identifying an intersecting data block within the sub-blockchain that is dedicated to documenting the usages of the mobile device executing the federated learning model;

generating a shorter bit string representing the usage reported by the mobile device by hashing the bit string;

splitting the shorter bit string representing the usage reported by the mobile device into multiple shares via a secret sharing algorithm; and

recording the shorter bit string representing the usage reported by the mobile device to the intersecting data block within the sub-blockchain that is dedicated to documenting the usages of the mobile device executing the federated learning model

EXAMINER’S REASONS FOR ALLOWANCE
Claims 15, 17-22 are allowed. The following is an examiner’s statement of reasons for allowances: 
Claims 15, 17-22 are allowed as the updated search does not teach or fairly suggest the claimed limitations. 
Prior art of record Smith (US Patent Application Publication No 2019/0349190 A1) teaches an IOT network that includes a trusted execution environment with a chain history for a blcokchain, a root of trust for archives. It also teaches using manifest structure to manage association of code hash values and signatures over hash values.
Prior art of record Leavy (US Patent No 9,584,493 B1) teaches hashing of sender’s username, message encryption key and a timestamp of the message. Each transaction in the blockchain may include message identifier, a group identifier, the 
Prior art of record Fisher (US Patent Application Publication No 2016/0283920 A1) teaches authenticating a chain of custody utilizing blockchain technology where digital content is acquired and then hashed to produce a hash fingerprint and submitting said hash fingerprint to the blockchain.
“identifying an intersecting data block within the sub-blockchain that is dedicated to documenting the usages of the mobile device executing the federated learning model; generating a shorter bit string representing the usage reported by the mobile device by hashing the bit string; splitting the shorter bit string representing the usage reported by the mobile device into multiple shares via a secret sharing algorithm;” as recited in claim 15 are not taught by the prior art in conjunction with other entire claim limitations not specifically recited in the quotes. 
Thus, for at least the foregoing reasons, the prior arts of record do not teach the present invention as set forth in the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433